DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/17/2022, in reply to the Office Action mailed 6/10/2022, is acknowledged and has been entered.  Claims 1, 2 and 4 have been amended.  Claims 1-11 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The previous rejection has been withdrawn in view of claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0056273, hereinafter Liao I), in view of Liao et al. (2012 IEEE International Ultrasonics Symposium Proceedings, p. 440-443, hereinafter Liao II), in further view of Choi et al. (Ultrasound in Med. and Biol.,2007, 33(1), p. 95-104).
Liao I teaches an external type microbubble ultrasound contrast agent may employ a medium, either aqueous or a gel form, and contain microbubbles of a specific particle size and at a specific concentration. The material of the microbubbles may be albumin, liposomes, polymers, copolymers or mixtures of the aforementioned material or a combination of those above. The material of the microbubbles may also include pentose and/or hexose. A method for preparing an external type microbubbles ultrasound contrast agent of topical uses is also provided. The microbubble ultrasound contrast agent may have microbubbles with different particle sizes by adjusting the percentage of the medium and the material of the microbubbles the mixed solution and followed by the same ultrasonic oscillating steps which oscillating the mixed solution for about 100 to about 140 seconds. The external type microbubble ultrasound contrast agent may be applied in conjunction with the application of mechanical oscillation waves. Through a series of swelling and shrinking processes induced by the oscillation energy of the mechanical oscillation waves, the microbubbles burst or destructed and the generated energy and shock waves lead to minor damages of cells or tissues, which further strengthen the absorption of applied chemicals or small molecules, also the microbubbles with different particle sizes may lead to different penetration depth for the applied chemicals or small molecules. The commonly used energy source of the mechanical oscillation waves may be a source of an optical energy or acoustic energy, such as an ultrasound source or a laser source. The external type microbubble ultrasound contrast agent of the present invention, suitable for applying onto a local region of the body surface of the living body, may be used in combination with the mechanical wave(s) generated by the mechanical oscillating energy source to cause the microbubbles in the external type microbubble ultrasound contrast agent bursting to produce energy and shock waves. The energy and the shock waves from microbubble bursting cause minor and reversible damages on the contact area of the skin surface or mucous membrane, thereby increasing the percutaneous absorption of chemicals or small molecules. The microbubble ultrasound contrast agent may be widely used in medical or beauty fields, to help strengthen the absorption of painkillers after surgery or the absorption of beauty care ingredients (paragraph 0006).
The microbubble contrast agent can enhance the delivery of the chemical and promote the absorption of the drug or small molecules (paragraph 0103).
The preparation of the microbubble contrast agent is set forth in paragraphs 0062+, including providing an isotonic saline solution comprising microbubbles, (Component A, the microbble liquid); a drug or other chemical to be delivered (Component B) and Component B is used a diluent to dilute Component A 2-1000 times and the composition obtained after dilution is applied to the surface of the body.
The concentration of the particles is preferably 2x106 – 2x108 particles/ml (paragraph 0066).
The size of the microbubbles is 0.5 to 3.7 micrometers (paragraph 0059).  
The material of the microbubbles is albumin, liposomes, polymers, etc. (paragraph 0059).
The external use microbubble contrast agent of the present invention may be used in the ear treatments. The microbubble contrast agent of this invention is mixed with the dye and/or one or more medical ingredients and administrated to the inner ear of guinea pigs. The administration of the mixtures may be conducted in different ways to test the delivery efficiency of the dye or the ingredient (paragraph 0099).
The animals used in the test are 60 guinea pigs with the normal Preyer's reflex to the sound(s) and are divided into three groups with the following experimental conditions: (1) the tympanic bullae of 24 guinea pigs are filled with the microbubble ultrasound contrast agent mixed the dye indicator and applied with the ultrasound (paragraph 0101).
Sonoporation Gene Transfection System (ST2000V, NepaGene, Japan), with a probe size of 6 mm and the waveform of square waves. In the experiments, the ultrasound is operated at a frequency of 1 MHz, a duty cycle of 50%, energy of 3 W/cm.sup.2, is applied for 1 minute. In the experiments, the probe is placed on the body surface facing the round window membrane with a distance of 5 mm (paragraph 0102).
FIG. 12 shows the results of the delivery efficiency using different administration approaches of the microbubble contrast agent in the inner ear treatment experiments.
Compared to the control group of delivering the dye or drug into the inner ear through the diffusion effect, the experimental results indicate that the ultrasound used together with the microbubble ultrasound contrast agent can enhance the drug delivery efficiency.  In addition, in order to deliver gentamycin into the inner ear, the microbubbles ultrasound contrast agent of this invention is used along with the application of the ultrasound. By using such approach, the concentration of gentamycin delivered into the cochlear tissues is significantly higher than that of the control group without applying the ultrasound. Hence it is confirmed that the microbubble contrast agent can enhance the delivery of the chemical and promote the absorption of the drug or small molecules.
FIGS. 13A-13F show the delivery results of the green dye indicator entering into the round window membrane cells of the inner ear under different administration approaches. FIGS. 13A-136C show the delivery results of the experimental groups using the ultrasound microbubble contrast agent mixed with the green dye indicator and operated with the ultrasound. FIGS. 13D-13F show the delivery results of the control groups using the ultrasound microbubble contrast agent mixed with the green dye indicator but without applying the ultrasound (through the diffusion effect). Compared the results of little or no green dye entering into the round window membrane cells in FIGS. 13D-136F, the results of FIGS. 13A-13C show much more green dyes entering into the round window membrane cells (paragraph 0103).
FIGS. 13A-13F show the delivery results of the green dye indicator entering into the round window membrane cells of the inner ear under different administration approaches. FIGS. 13A-136C show the delivery results of the experimental groups using the ultrasound microbubble contrast agent mixed with the green dye indicator and operated with the ultrasound (paragraph 0104).
Liao II teaches that direct drug delivery into inner ear can be achieved by three approaches: (1) diffusion of drug through round window; (2) injection of drug through round window; (3) cochleostomy or canalostomy. The latter two approaches are invasive and have the risk of hearing loss and vertigo. Drug diffusion through round window is only the noninvasive approach. However, how to enhance drug diffusion and how to noninvasively promote drug delivery through round window are two issues that need to be investigated. In this study, we target on the practical application of microbubbles (MBs)-ultrasound on increasing the wound window membrane (RWM) permeability for facilitating drug or medication delivering into the inner ear. Using biotin-FITC conjugates (biotin-FITC) as delivered agents and performed on guinea pigs animal models, we showed that the MBs-ultrasound exposure can greatly improve the inner ear system utility of the biotin-FITC delivery via RWM at different kinds of approaches about 3.5 to 38 times compare to that solely soaking biotin-FITC around the RWM for spontaneous diffusion. In addition, significant enhancement of hair cells uptake of gentamicin was demonstrated in animals whose tympanic bullas were soaked with MBs-mixed gentamicin−Texas Red or gentamicin and exposed to ultrasound. Furthermore, the increased permeability of RWM resulted from acoustic cavitation of MBs could also be visualized immediately following ultrasound exposure by using Alexa Fluor 488-conjugated phalloidin as a tracer. Most importantly, such applications were shown without resulting damage to the integrity of RWM or deterioration of the hearing thresholds assessed by auditory brainstem responses, suggesting this MBs-ultrasound not only benefits in developing therapeutic strategies for inner ear diseases, but also help in providing a more precise and well-controlled release for medications passing through the RWM (abstract).
Albumin-shelled MBs were prepared  and mixed with gentamicin-Texas red conjugate. A fenestration allows exposing the round window, loading the mixture of MBs, and delivering reagents into the middle ear cavity for sonication.
A fenestration (approximately 4 mm in diameter) was created in the tympanic bulla by drilling with diamond burrs. This fenestration allows exposing the round window, loading the mixture of MBs, and delivering reagents into the middle ear cavity for sonication (page 441).
It was shown that ultrasound-aided microbubbles promote the delivery of biotin to the inner ear.  Cavitation of MBs-ultrasound results in increase of round window membrane permeability without causing complete cell damage.  Microbubble-ultrasound exposure did not deteriorate hearing acuity.  The MBs-ultrasound system appears to be safe in our guinea pigs model. Even though, a comprehensive histology study of the inner ear following MBs-ultrasound exposure is needed before final conclusions concerning safety issue can be made (page 442).
Accordingly, Liao I and II teach a method of delivering drugs to inner ear facilitated by microbubbles comprising providing a microbubble-drug mixture and applying to the middle ear cavity and sonication by ultrasonic waves to produce cavitation so as to increase permeability of the round window membrane allowing the drug in the microbubble-drug mixture to penetrate the round window membrane.  However, Liao I recites that microbubbles are in direct contact with the ultrasound probe to induce cavitation under the ultrasound energy (paragraph 0057), rather than in indirect contact as claimed.
Choi teaches noninvasive, transcranial and localized opening of the blood-brain barrier using focused ultrasound in mice.  The feasibility of blood-brain barrier (BBB) opening in the hippocampus of wild-type mice using focused ultrasound (FUS) through the intact skull and skin was investigated.  Needle hydrophone measurements through ex vivo skulls revealed minimal attenuation (∼18% of the pressure amplitude), a well-focused beam pattern and minute focus displacement through the parietal bone. In experiments in vivo, the brains of three mice were sonicated transcranially.  Pulsed ultrasound sonications at 1.5 MHz and acoustic pressures ranging from 0.8 to 2.7 MPa were used at 20% duty cycle. Before sonication, a bolus of 10 μL of an ultrasound contrast agents (Optison) was injected intravenously. Contrast-enhanced high-resolution magnetic resonance imaging (9.4 T) revealed BBB opening and allowed for the monitoring of the slow permeation of gadolinium in the hippocampus. The region of the brain where BBB opening occurred increased with the pressure amplitude. These findings thus demonstrated the feasibility of locally opening the BBB in mice using FUS through intact skull and skin and serve as the first step in determining and assessing feasibility of drug delivery to specific regions in the mouse brain using FUS (abstract).
For a drug delivery system to be successful, transient, localized and noninvasive, targeting of a therapeutic agent is necessary. 
The only technique that is a truly transient, local and noninvasive method to open the BBB is focused ultrasound (FUS) and microbubbles (page 96).
The technology and methods described here show the feasibility of noninvasive, transcranial, localized targeted drug delivery in the brain of mice. Ongoing studies concentrate on the optimization of the ultrasound parameters, microbubble concentration and type, and sonication techniques to induce BBB opening with no or minimal irreversible damage. Complete histologic studies of the brain will also be assessed (page 103).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide transcranial ultrasound as a means to apply the mechanical oscillation wave source in the methods of Liao I and II when the teachings are taken in view of Choi.  One would have been motivated to do so because Liao is concerned with non-invasive promotion of drug delivery through round window, including aversion to interrupting the inner ear structure (page 96).  One would have had a reasonable expectation of success in doing so because Choi teaches transcranial ultrasound to be a noninvasive method by which to delivery drugs in conjunction with microbubbles.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618